Citation Nr: 1728888	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-03 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic-stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter is on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the Veteran submitted a new claim in April 2011 where he requested an "increased evaluation" of the 50 percent disability rating that was assigned in the September 2010 decision.  Therefore, given that this claim was submitted within one year of the rating decision, the Board will construe this as a notice of disagreement. 

The Veteran testified before the undersigned Veterans Law Judge via video-conference in May 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before this appeal may be adjudicated.  Specifically, at his hearing before the Board in May 2017, the Veteran stated that his service-connected acquired psychiatric disorder has worsened since his most recent VA examination in June 2011.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Therefore, in light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in West-Palm Beach, Florida, since August 2011, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected psychiatric disorder, to include the presence of or a history of suicidal ideation or attempts.  The examiner should also specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his psychiatric disorder. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  All findings and comments should be set forth in a legible report, and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued.  When completed, the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


